In Prohibition.
On Motion for Peremptory Writ.
This cause originated in this court on the filing of a complaint for a writ of prohibition. Upon consideration of relators’ motion for peremptory writ of prohibition in the first instance, or alternatively, an alternative writ and stay of preliminary injunction,
IT IS ORDERED by the court that said motion for an alternative writ be, and the same is hereby, granted, and respondents are to show cause on or before March 29, 1993, why the writ of prohibition should not be issued.
IT IS FURTHER ORDERED by the court that the operation of the preliminary injunction issued by respondents against assessment and collection of the Ohio Beverage Tax, R.C. Chapter 5753, in the case styled Cameron Coca-Cola Bottling Co. et al. v. Roger W. Tracy, Tax Commissioner, et al., case No. 93CVH-02-729, filed February 1, 1993, in the Court of Common Pleas of Franklin County, Ohio, be stayed, pending final hearing and determination of the complaint in prohibition.
Pfeifer, J., dissents.